                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:20CV85-GCM

HELEN CASSARA and JOYCE RIGGIN,           )
an individual and power of attorney for   )
HELEN CASSARA, an elderly adult,          )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                             ORDER
                                          )
PNC BANK, N.A., et al.,                   )
                                          )
      Defendants.                         )
__________________________________________)

         This matter is before the Court upon Plaintiff’s Motion for Sanctions, Stay of Action and

Protective Order against Defendant PNC Bank, N.A. (“PNC”). This motion is fully briefed and

ripe for disposition.

         Plaintiff’s motion was filed in response to Defendant PNC’s Motion for Leave to Take

Early Discovery, filed on May 29, 2020. Defendant PNC sought to obtain the original will of

Helen Cassara for inspection by an expert. Cassara passed away on February 21, 2020, and

Plaintiff Riggin is purportedly the sole beneficiary of Cassara’s estate.1 Plaintiff filed a Response

in opposition to PNC’s motion representing that she was not in possession, custody, or control of

the original will. On that same day, Plaintiff filed the present Motion for Sanctions, Stay of

Action and Protective Order. Once PNC learned from Plaintiff’s Response to its motion that

Plaintiff was not in possession, custody, or control of the original will, it promptly withdrew its

Motion for Leave to Take Early Discovery. (Doc. No. 57).


1
 On July 21, 2020 this Court granted Plaintiff Riggin an extension of time until September 4 to substitute the proper
party pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure. Plaintiff represented that an evidentiary
hearing to consider Ms. Riggin’s Application for Probate and Letters of Administration and/or Letters Testamentary
hearing has been scheduled for August 6, 2020 in Richmond County.

                                                          1

           Case 3:20-cv-00085-GCM Document 73 Filed 07/23/20 Page 1 of 2
                        Plaintiff first moves for Rule 11 sanctions against PNC for filing “frivolous” motions.

               The Court will deny this motion. As PNC has withdrawn the Motion at issue, Plaintiff’s request

               is moot. However, even if the issue was not moot, the Court finds that Plaintiff’s request for

               sanctions does not meet Rule 11 standards, as PNC’s Motion was not unreasonable or factually

               deficient.

                        Plaintiff next argues for sanctions under Rule 37(a)(5)(B), which provides an award of

               expenses if a motion to compel discovery is denied, unless “the motion was substantially

               justified or other circumstances make an award of expenses unjust.” Like Plaintiff’s Rule 11

               motion, this request is moot. In addition, even if the request was not moot, Plaintiff’s request for

               sanctions under Rule 37(a)(5)(B) is improper because PNC did not file a motion to compel

               discovery under Rule 37(a). The Court will likewise deny Plaintiff’s request for a protective

               order as baseless, improper, and made without any showing of good cause.

                        Lastly, Plaintiff seeks to stay this case pending the appointment of an administrator. The

               Court will decline to exercise its discretion to grant a stay. Several Defendants have now moved

               to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and

               briefing on these motions is in progress. The Court sees no reason to delay ruling on these

               motions. Moreover, the Complaint in this case was filed almost six months ago and initial

               responses are still being filed. Staying the case to wait for the appointment of an administrator

               will slow the pace of litigation even further and is not in the interest of judicial economy.

                        IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Sanctions, Stay of Action

               and Protective Order against Defendant PNC Bank, N.A. is hereby DENIED.

Signed: July 23, 2020




                                                                 2

                         Case 3:20-cv-00085-GCM Document 73 Filed 07/23/20 Page 2 of 2
